             Case 3:19-cv-00139-AWT Document 1 Filed 01/30/19 Page 1 of 14




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


ALLAN KING, on behalf of himself and all others              Civil Case Number: _____________
similarly situated,

                           Plaintiff(s),                              CIVIL ACTION

                                                              COMPLAINT -- CLASS ACTION
                          -against-                          AND DEMAND FOR JURY TRIAL

PORTFOLIO RECOVERY ASSOCIATES, LLC
and JOHN DOES 1-25,

                           Defendant(s).

                                      PRELIMINARY STATEMENT

        1.       Plaintiff on behalf of himself and all others similarly situated (“Plaintiff”), by and

through his attorneys, alleges that the Defendant, PORTFOLIO RECOVERY ASSOCIATES,

LLC (“PORTFOLIO RECOVERY”) and JOHN DOES 1-25 their employees, agents and

successors (collectively “Defendants”) violated 15 U.S.C. § 1692 et seq., the Fair Debt

Collection Practices Act (hereinafter “FDCPA”), which prohibits debt collectors from engaging

in abusive, deceptive and unfair practices.

                                      JURISDICTION AND VENUE

        2.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331. This is an action for violations of 15 U.S.C. § 1692 et seq.

        3.       Venue is proper in this district under 28 U.S.C. §1391(b) and 15 U.S.C. §

1692k(d) because the acts of the Defendant that give rise to this action, occurred in substantial

part, in this district.




                                              Page 1 of 13
            Case 3:19-cv-00139-AWT Document 1 Filed 01/30/19 Page 2 of 14



                                         DEFINITIONS

       4.       As used in this complaint, the terms “creditor,” “consumer,” “debt” and “debt

collector” are defined at 15 U.S.C. § 1692a.

                                            PARTIES

       5.       Plaintiff is a natural person, a resident of Windham County, Connecticut and is a

“Consumer” as defined by 15 U.S.C. § 1692a(3).

       6.       PORTFOLIO RECOVERY maintains a location at 120 Corporate Blvd, Norfolk,

Virginia 23502.

       7.       PORTFOLIO RECOVERY uses the instrumentalities of interstate commerce or

the mails to engage in the principal business of collecting debt.

       8.       PORTFOLIO RECOVERY uses the instrumentalities of interstate commerce or

the mails to regularly engage in the collection or attempt to collect debt asserted to be due or

owed to another.

       9.       PORTFOLIO RECOVERY is a “Debt Collector” as that term is defined by 15

U.S.C. § 1692(a)(6).

       10.      John Does 1-25 are currently unknown Defendants whose identities will be

obtained in discovery and at that time will be made parties to this action pursuant to the Federal

Rules of Civil Procedure (hereinafter “FRCP”); Rule 15, Rule 19(c) Rule 20 and Rule 21.

Plaintiff’s claims against the currently unknown Defendants arise out of the same transaction,

occurrence or series of transactions arising from known Defendant’s actions and are due to

common questions of law and fact whose joinder will promote litigation and judicial efficiency.




                                           Page 2 of 13
          Case 3:19-cv-00139-AWT Document 1 Filed 01/30/19 Page 3 of 14



                               CLASS ACTION ALLEGATIONS

       11.      Plaintiff brings this action as a state-wide class action, pursuant to Rule 23 of the

FRCP, on behalf of himself and all Connecticut consumers and their successors in interest (the

“Class”), who were sent debt collection letters and/or notices from the Defendant, in violation of

the FDCPA, as described in this Complaint.

       12.      This Action is properly maintained as a class action. The Class is initially defined

as:

                   All Connecticut consumers who were sent letters and/or notices from

                   PORTFOLIO RECOVERY, concerning a debt owned by it, which included

                   the alleged conduct and practices described herein.

                   The class definition may be subsequently modified or refined.

                   The Class period begins one year prior to the filing of this Action.

       13.      The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

class action:

                   a. Numerosity: The Class is so numerous that joinder of all members is

                       impracticable because there are hundreds and/or thousands of persons who

                       were sent debt collection letters and/or notices from the Defendant(s) that

                       violate specific provisions of the FDCPA. Plaintiff is complaining about a

                       standard form letter and/or notice that was sent to at least fifty (50)

                       persons (See Exhibit A). The undersigned has, in accordance with FRCP

                       Rule 5.2, redacted the financial account numbers and/or personal

                       identifiers in said letter.




                                             Page 3 of 13
          Case 3:19-cv-00139-AWT Document 1 Filed 01/30/19 Page 4 of 14



                     b. Commonality: There are questions of law and fact common to the class

                        members which predominate over questions affecting any individual Class

                        member.       These common questions of law and fact include, without

                        limitation:

                        i.      Whether the Defendants violated various provisions of the

                                FDCPA;

                        ii.     Whether Plaintiff and the Class have been injured by the

                                Defendants' conduct;

                        iii.    Whether Plaintiff and the Class have sustained damages and are

                                entitled to restitution as a result of Defendants' wrongdoing and if

                                so, what is the proper measure and appropriate statutory formula to

                                be applied in determining such damages and restitution; and

                        iv.     Whether Plaintiff and the Class are entitled to declaratory relief.

                     c. Typicality: Plaintiff’s claims are typical of the Class, which all arise from

                        the same operative facts and are based on the same legal theories.

                     d. Adequacy of Representation: Plaintiff has no interest adverse or

                        antagonistic to the interest of the other members of the Class. Plaintiff will

                        fairly and adequately protect the interest of the Class and has retained

                        experienced and competent attorneys to represent the Class.

        14.     A Class Action is superior to other methods for the fair and efficient adjudication

of the claims herein asserted. Plaintiff anticipates no unusual difficulties in the management of

this class action.




                                             Page 4 of 13
           Case 3:19-cv-00139-AWT Document 1 Filed 01/30/19 Page 5 of 14



       15.     A Class Action will permit large numbers of similarly situated persons to

prosecute their common claims in a single forum simultaneously and without the duplication of

effort and expense that numerous individual actions would engender. Class treatment will also

permit the adjudication of relatively small claims by many Class members who could not

otherwise afford to seek legal redress for the wrongs complained of herein. Absent a Class

Action, class members will continue to suffer losses of statutory protected rights as well as

damages.

       16.     Defendant(s) have acted on grounds generally applicable to the entire Class,

thereby making appropriate final relief with respect to the Class as a whole.

                                   STATEMENT OF FACTS

       17.     Plaintiff is at all times to this lawsuit, a "consumer" as that term is defined by 15

U.S.C. § 1692a(3).

       18.     At some time prior to February 1, 2018, Plaintiff allegedly incurred a financial

obligation to HOUSEHOLD BANK NA (“HOUSEHOLD BANK”).

       19.     The HOUSEHOLD BANK obligation arose out of a transaction, in which money,

property, insurance or services, which are the subject of the transaction, are primarily for

personal, family or household purposes.

       20.     Plaintiff incurred the HOUSEHOLD BANK obligation by obtaining goods and

services which were primarily for personal, family and household purposes.

       21.     The HOUSEHOLD BANK obligation did not arise out of a transaction that was

for non-personal use.

       22.     The HOUSEHOLD BANK obligation did not arise out of a transaction that was

for business use.



                                           Page 5 of 13
         Case 3:19-cv-00139-AWT Document 1 Filed 01/30/19 Page 6 of 14



       23.     The HOUSEHOLD BANK obligation is a "debt" as defined by 15 U.S.C. §

1692a(5).

       24.     HOUSEHOLD BANK is a "creditor" as defined by 15 U.S.C. § 1692a(4).

       25.     At some time prior to February 1, 2018, the HOUSEHOLD BANK obligation of

the Plaintiff was purchased by and/or sold to PORTFOLIO RECOVERY.

       26.     At the time the HOUSEHOLD BANK obligation was purchased by and/or sold to

PORTFOLIO RECOVERY the HOUSEHOLD BANK obligation was past due.

       27.     At the time the HOUSEHOLD BANK obligation was purchased by and/or sold to

PORTFOLIO RECOVERY the HOUSEHOLD BANK obligation was in default pursuant to the

terms of the agreement creating the obligation and/or by operation of law.

       28.     At the time the HOUSEHOLD BANK obligation was purchased by and/or sold to

PORTFOLIO RECOVERY the HOUSEHOLD BANK obligation was deemed to be a charged-

off account by HOUSEHOLD BANK and/or by operation of law.

       29.     Defendants caused to be delivered to Plaintiff a letter dated February 1, 2018,

which was addressed to Plaintiff. A copy of said letter is annexed hereto as Exhibit A, which is

fully incorporated herein by reference.

       30.     The February 1, 2018 letter was sent to Plaintiff in connection with the collection

of the HOUSEHOLD BANK obligation.

       31.     The February 1, 2018 letter is a “communication” as defined by 15 U.S.C. §

1692a(2).

       32.     Upon receipt, Plaintiff read the February 1, 2018 letter.

       33.     The February 1, 2018 letter contained the following statement:

               The law limits how long you can be sued on a debt and how long a
               debt can appear on your credit report. Due to the age of this debt,

                                           Page 6 of 13
          Case 3:19-cv-00139-AWT Document 1 Filed 01/30/19 Page 7 of 14



                  we will not sue you for it or report payment or non-payment of it to
                  a credit bureau.

        34.       The February 1, 2018 letter also contained the following:




        35.       Under the Pay the Full Balance Account Offer (“FULL BALANCE OPTION”) in

the February 1, 2018 letter, it stated:

              •   1 Payment of $3,069.65

              •   6 Monthly Payments of $511.60

              •   12 Monthly Payments of $255.80

        36.       Each and every offer communicated to Plaintiff under the FULL BALANCE

OPTION was followed by a          symbol.

        37.       Under the Choose a Savings Plan Account Offer (“SAVINGS PLAN OPTION”)

in the February 1, 2018 letter, it stated:

              •   1 Payment(s) of $920.90 and SAVE $2,148.75

              •   Pay $358.13 for 3 consecutive months and SAVE $1,995.26

              •   Pay $204.64 for 6 consecutive months and SAVE $1,841.81

        38.       Each and every offer communicated to Plaintiffs under the SAVINGS PLAN

OPTION was followed by a          symbol.

        39.       The    symbol next appears in the February 1, 2018 letter preceding a statement

as follows:



                                             Page 7 of 13
          Case 3:19-cv-00139-AWT Document 1 Filed 01/30/19 Page 8 of 14




        40.       In addition, the February 1, 2018 letter contained a date by which the first

payment must be received by PORTFOLIO RECOVERY (“PAYMENT RECEIPT

DEADLINE”).

        41.       PORTFOLIO RECOVERY would have accepted a one-time payment for the full

balance at any time while it still owned the debt of the Plaintiff.

        42.       PORTFOLIO RECOVERY would have accepted a one-time payment for the full

balance of the debt of the Plaintiff after the PAYMENT RECEIPT DEADLINE in the February

1, 2018 letter.

        43.       PORTFOLIO RECOVERY would have renewed the offer to accept a one-time

payment for the full balance at any time while it still owned the debt of the Plaintiff.

        44.       PORTFOLIO RECOVERY knew or should have known that its actions violated

the FDCPA.

        45.       Defendants could have taken the steps necessary to bring their actions within

compliance with the FDCPA, but neglected to do so and failed to adequately review its actions to

ensure compliance with the law.

                           POLICIES AND PRACTICES COMPLAINED OF

        46.       It is Defendants' policy and practice to send written collection communications, in

the form annexed hereto as Exhibit A, which violate the FDCPA, by inter alia:

                  (a)    Using false, deceptive or misleading representations or means in
                         connection with the collection of a debt;

                  (b)    Making a false representation of the character, amount or legal status of
                         the debt; and

                  (c)    Using a false representation or deceptive means in connection with the
                         collection of a debt.

                                             Page 8 of 13
          Case 3:19-cv-00139-AWT Document 1 Filed 01/30/19 Page 9 of 14




        47.      Defendants have sent written communications in the form annexed hereto as

Exhibit A, to at least 50 natural persons in the state of Connecticut within one year of this

Complaint.

                                                 COUNT I

                      FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §
                                  1692 et seq. VIOLATIONS

        48.      Plaintiff, on behalf of himself and others similarly situated, repeats and realleges

all prior allegations as if set forth at length herein.

        49.      Collection letters and/or notices, such as those sent by Defendants, are to be

evaluated by the objective standard of the hypothetical “least sophisticated consumer.”

        50.      The Defendant’s letter would cause the least sophisticated consumer to be confused

about his or her rights.

        51.      The Defendant’s letter would mislead the least sophisticated consumer to believe

that one or more of the offers were time-sensitive.

        52.      The Defendant’s letter would mislead the least sophisticated consumer to believe

that one or more of the offers would not be renewed.

        53.      Defendants’ attempt to collect the alleged debts violated various provisions of the

FDCPA including but not limited to: 15 U.S.C. § 1692e; § 1692e(2)(A); and § 1692e(10).

        54.      Defendants violated 15 U.S.C. § 1692e of the FDCPA by using any false,

deceptive or misleading representation or means in connection with their attempts to collect

debts from Plaintiffs and others similarly situated.

        55.      Defendants violated 15 U.S.C. § 1692e of the FDCPA in connection with their

communications to Plaintiffs and others similarly situated.



                                                Page 9 of 13
         Case 3:19-cv-00139-AWT Document 1 Filed 01/30/19 Page 10 of 14



       56.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by falsely representing to

Plaintiff and others similarly situated that the one-time payment under the FULL BALANCE

OPTION would or could expire.

       57.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by falsely representing to

Plaintiff and others similarly situated that the one-time payment under the FULL BALANCE

OPTION may not be renewed.

       58.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by deceptively representing

to Plaintiff and others similarly situated that the one-time payment under the FULL BALANCE

OPTION would or could expire.

       59.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by deceptively representing

to Plaintiff and others similarly situated that the one-time payment under the FULL BALANCE

OPTION may not be renewed.

       60.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by misleading Plaintiff and

others similarly situated into believing that the one-time payment under the FULL BALANCE

OPTION could expire.

       61.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by misleading Plaintiff and

others similarly situated into believing that the one-time payment under the FULL BALANCE

OPTION may not be renewed.

       62.     15 U.S.C. § 1692e(2)(A) of the FDCPA prohibits a debt collector from making a

false representation of the character, amount or legal status of a debt.

       63.     Defendants violated 15 U.S.C. § 1692e(2)(A) by making false representations of

the character, amount or legal status of a debt.




                                           Page 10 of 13
         Case 3:19-cv-00139-AWT Document 1 Filed 01/30/19 Page 11 of 14



       64.     Defendants violated 15 U.S.C. § 1692e(2)(A) by falsely representing the character

of the debt as being time-sensitive.

       65.     Defendants violated 15 U.S.C. § 1692e(2)(A) by falsely representing the legal

status of the debt as being time-sensitive.

       66.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.

       67.     Defendants violated 15 U.S.C. § 1692e(10) by presenting payment of the debt as

being time-sensitive.

       68.     Congress enacted the FDCPA in part to eliminate abusive debt collection

practices by debt collectors.

       69.     Plaintiff and others similarly situated have a right to free from abusive debt

collection practices by debt collectors.

       70.     Plaintiff and others similarly situated have a right to receive proper notices

mandated by the FDCPA.

       71.     Plaintiff and others similarly situated were sent letters, which could have affected

their decision-making with regard to the debt.

       72.     Plaintiff and others similarly situated have suffered harm as a direct result of the

abusive, deceptive and unfair collection practices described herein.

       73.     Plaintiff has suffered damages and other harm as a direct result of Defendants

actions, conduct, omissions and violations of the FDCPA described herein.




                                              Page 11 of 13
         Case 3:19-cv-00139-AWT Document 1 Filed 01/30/19 Page 12 of 14



                                                PRAYER

        WHEREFORE, Plaintiff demands judgment against Defendants as follows:

                (a)     Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and his attorneys as Class Counsel;

                (b)     Awarding Plaintiff and the Class statutory damages;

                (c)     Awarding Plaintiff and the Class actual damages;

                (d)     Awarding pre-judgment interest;

                (e)     Awarding post-judgment interest.

                (f)     Awarding Plaintiff costs of this Action, including reasonable attorneys'

fees and expenses; and

              (g)    Awarding Plaintiff and the Class such other and further relief as the Court
may deem just and proper.


Dated: January 30, 2019

                                              s/ DanielZemel
                                              Daniel Zemel, Esq.
                                              ZEMEL LAW, LLC
                                              1373 Broad St. Suite 203C
                                              Clifton, New Jersey 07013
                                              T: (862) 227-3106
                                              F: (973) 282-8603
                                              DZ@zemellawllc.com

                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

                                              s/ DanielZemel
                                              Daniel Zemel, Esq.




                                           Page 12 of 13
Case 3:19-cv-00139-AWT Document 1 Filed 01/30/19 Page 13 of 14




  EXHIBIT A



                         Page 13 of 13
Case 3:19-cv-00139-AWT Document 1 Filed 01/30/19 Page 14 of 14
